DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A, claims 1-3, 7-10 and 15-17, in the reply filed on 9/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-6, 11-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 contains the limitation “through a plurality of second heat pipes” in line 3, but no other heat pipes have been set forth in claim 1 from which claim 10 depends. It is unclear what “second” heat pipes is referring to. For the purpose of this Office Action, claim 10 will be treated as if it reads “through a plurality of heat pipes”.

	Claim 15 contains the limitation “a measurer configured to measure a state quantity of the high-temperature fluid”. It is unclear what a “state quantity” requires. For the purpose of this Office Action, claim 15 will be treated as if it reads “a measurer configured to measure a parameter of the high-temperature fluid”.

Claims 16 and 17 are rejected as being dependent on a rejected base claim and including all of the limitations thereof. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2016/0146083).
	Regarding claim 1, Lang discloses a temperature difference power generation apparatus in Figures 1-3 comprising: 
a thermoelectric conversion element (128) configured to convert thermal energy into electric energy based on a temperature difference ([37]-[38]); 
radiation fins (120) which are thermally connected to a low-temperature side of the thermoelectric conversion element and contactable to outside air ([35]); and 
a pipe (110) which is thermally connected to a high-temperature side of the thermoelectric conversion element and through which a high-temperature fluid (exhaust gas) at a higher temperature than the outside air is flowable ([27] and [31]).

Regarding claim 2, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plurality a pressing mechanism configured to press the high-temperature side of the thermoelectric conversion element to the pipe (110) (Figures 2-3 and [36] and [41]), the pressing mechanism comprising an insulator (122) configured to insulate heat transfer from the pipe ([35] and [40]).

Regarding claim 3, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plane part (flat surface of clamp) is formed on an outer circumferential surface of the pipe (110), and the high-temperature side of the thermoelectric conversion element (128) is in contact with the plane part (Figures 2-3 and [31] and [33]). 

Regarding claim 7, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plurality of power generation units, each of the plurality of power generation units comprising the thermoelectric conversion element and the radiation fins, the plurality of power generation units being provided in the circumferential direction of the pipe with gaps therebetween (Figures 1-3).

Regarding claim 8, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the pressing mechanism further comprises a pressing plate (flat surface of clamp, Figures 2-3) and a screw member (fastener 126, [41], which is threaded as shown in Figure 3) configured to be inserted into a through-hole formed in the pressing plate (fastener 126 is screwed into hole in flat surface of clamp as shown in Figures 2 and 3 and [41]), and the insulator (housing 122 which is insulating, [40]) is interposed between the pressing plate (flat surface of the clamp) and the screw member (126) (Figures 2-3).

.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chakraborty et al. (US 2008/0083446, referred to as Chakraborty ‘446).

Regarding claim 1, Chakraborty ‘446 discloses a temperature difference power generation apparatus in Figures 2-3 comprising: a thermoelectric conversion element (200) configured to convert thermal energy into electric energy based on a temperature difference ([34]-[35]); 
radiation fins (222) which are thermally connected to a low-temperature side of the thermoelectric conversion element and contactable to outside air (Figure 2 and [35]); and 
a pipe (202) which is thermally connected to a high-temperature side of the thermoelectric conversion element and through which a high-temperature fluid (hot process fluid 204) at a higher temperature than the outside air is flowable ([33]).

Regarding claim 2, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses a pressing mechanism (mechanism includes pipeline adapter 226 and clamp 232) configured to press the high-temperature side of the thermoelectric conversion element to the pipe (202) (Figures 2-3 and [36]-

Regarding claim 3, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that a plane part (top surface of pipeline adapter 226) is formed on an outer circumferential surface of the pipe (202) (Figures 2-3), and the high-temperature side (hot junction flange 212) of the thermoelectric conversion element is in contact with the plane part (Figures 2-3 and [36]). 

Regarding claim 15, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses a measurement system in Figure 1 comprising: the temperature difference power generation apparatus as set forth above (140); and a field device (106, 112, 116) comprising a measurer (sensors) configured to measure a parameter of the high-temperature fluid (process fluid 104) ([24]) and a communicator (transceiver 126) configured to provide a measurement result of the measurer to an outside of the field device (communicates data to central control computer 134) ([25] and [32]),  wherein the temperature difference power generation apparatus (140) is configured to supply electric power to the field device ([27]-[28] and [30]).

Regarding claim 16, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that the temperature difference 

Regarding claim 17, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that a plane part (top surface of pipeline adapter 226) is formed on an outer circumferential surface of the pipe (202) (Figures 2-3), and the high-temperature side (hot junction flange 212) of the thermoelectric conversion element is in contact with the plane part (Figures 2-3 and [36]). 

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty (US 2008/0083445, referred to as Chakraborty ‘445).

Regarding claim 1, Chakraborty ‘445 discloses a temperature difference power generation apparatus in Figure 1 comprising: 
a thermoelectric conversion element (203) configured to convert thermal energy into electric energy based on a temperature difference ([16]);
 radiation fins (214) which are thermally connected to a low-temperature side (206) of the thermoelectric conversion element (203) and contactable to outside air ([17]); and 


Regarding claim 2, Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses a pressing mechanism configured to press the high-temperature side (204) of the thermoelectric conversion element (203) to the pipe (210), the pressing mechanism comprising an insulator (207) configured to insulate heat transfer from the pipe (Figure 1 and [16]-[19]).

Regarding claim 3, Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that a plane part (flat top surface of adapter 208) is formed on an outer circumferential surface of the pipe (210) (Figure 1 and [16]), and the high-temperature side (204) of the thermoelectric conversion element (203) is in contact with the plane part (Figure 1 and [16]). 

Regarding claim 8, Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that the pressing mechanism further comprises a pressing plate (flange 226) and a screw member (205) configured to be inserted into a through-hole formed in the pressing plate (226), and the insulator (207) is interposed between the pressing plate (226) and the screw member (205) (Figure 1 and [16]-[18]).



Regarding claim 10, Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that the radiation fins (214) and the low-temperature side (cold junction flange 206) of the thermoelectric conversion element (203) are thermally connected to each other through a plurality of heat pipes (220) (Figure 1 and [19] and [36]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2016/0146083), as applied to claim 1 above, in view of Yamada et al. (US 6,233,944).
Regarding claim 10, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that other cooling mechanisms can be use in addition to the finned heat sinks (120) ([38]), but Lang does not explicitly disclose that the radiation fins and the low-temperature side of the thermoelectric conversion element are thermally connected to each other through a plurality of heat pipes.

Yamada discloses a thermoelectric conversion device in Figure 4 wherein a low-temperature side of a thermoelectric conversion element (3A, 3B) is thermally 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of heat pipes to the device of Lang such that the radiation fins and the low-temperature side of the thermoelectric conversion element are thermally connected to each other through the plurality of heat pipes, as taught by Yamada, because the plurality of heat pipes improve the thermal transfer efficiency (Yamada, column 2 lines 35-37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2008/0083446, referred to as Chakraborty ‘446), as applied to claim 1 above, in view of Yamada et al. (US 6,233,944).

Regarding claim 10, Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that other cooling mechanisms can be use in addition to the finned heat sinks ([35]), but Chakraborty ‘446 does not explicitly disclose that the radiation fins and the low-temperature side of the thermoelectric conversion element are thermally connected to each other through a plurality of heat pipes.

Yamada discloses a thermoelectric conversion device in Figure 4 wherein a low-temperature side of a thermoelectric conversion element (3A, 3B) is thermally 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of heat pipes to the device of Chakraborty ‘446 such that the radiation fins and the low-temperature side of the thermoelectric conversion element are thermally connected to each other through the plurality of heat pipes, as taught by Yamada, because the plurality of heat pipes improve the thermal transfer efficiency (Yamada, column 2 lines 35-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726